DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status

Claims 1, 3, 5-6, 10, 12-15, 18-23, and 32-35 are pending in the current application. Claims 5, 6, 10, 15, 18-23, and 33-34 have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 3, 12-14, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, line 15, the claim recites that the separation ligands are defined by formulas II, III, IV, or V. However, no structure of formula II is provided within the claim.
Claim Rejections - 35 USC § 103









The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 12-14, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engstrand (US 2011/0118442) in view of Dromard (US 4,675,384) or Johannsen (US 2008/0311681), as evidenced by Molinspiration (“Calculation of molecular properties and bioactivity score”).

    PNG
    media_image1.png
    178
    611
    media_image1.png
    Greyscale

With regard to Claims 1, 3, and 32, Engstrand discloses a separation matrix, comprising ligands coupled to a porous support, such as particles or a membrane (Abstract). Engstrand discloses in Figure 1 above a separation matrix comprising a plurality of separation ligands defined by formula (I) of Claim 1, immobilized on a support via the amine group of formula (I) ([0017]), wherein
R1 is a hydroxyethyl group (Figure 1, [0023]-[0027]).
L1 is a covalent bond (Figure 1, [0023]-[0027]) 
R2 is a five- or six-membered, substituted or non-substituted ring structure, ([0026], phenyl ring (aromatic ring) shown in Figure 1).
L2 is a methylene group (Figure 1, [0023]-[0027])
R3 is a methyl group (Figure 1, [0023]-[0027])
Engstrand discloses that the ligand according to Figure 1 is a multi-modal anion exchange ligand, since in addition to the positively charged quaternary amine group, it also comprises the aromatic phenyl group which is hydrophobic ([0032]). However, Engstrand is silent to the hydrophobic group of R2 being a substituted or non-substituted aliphatic ring structure (Claim 1) or wherein the ligand is defined by formula (III) (Claims 1 and 32).
Dromard discloses that plasma proteins contained in a plasma solution are chromatographically fractionated to obtain a high purity therapeutic grade albumin product, by successively contacting the plasma protein solution with at least one anion exchanger and at least one cation exchanger in fixed bed chromatography columns, the contact and exchange medium of chromatography also comprising a plurality of at least partially hydrophobic support particulates and a plurality of hydrophilic ion exchanger support particulates (Abstract). Therefore, the anion exchange chromatography columns of Dromard contain hydrophobic and ion exchange groups, similar to the multi-modal ligands of Engstrand.
  Dromard discloses that the partially hydrophobic supports may be rendered partially hydrophobic by immobilization with phenyl or cyclohexyl groups (C5/L17-26).
Alternatively, Johannsen discloses a solid support material having covalently immobilized thereon an affinity ligand, said ligand comprising one or more hydrophobic functional groups and one or more cationic functional groups (Abstract). Johannsen discloses that the at least one hydrophobic functional group can comprise or consist of an optionally substituted aliphatic residue and/or an optionally substituted aromatic residue ([0043]). The optionally substituted aliphatic residue may be a cyclohexyl group ([0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the cyclohexyl group of Dromard or Johannsen, which is a substituted or non-substituted aliphatic ring structure (Claim 1), for the phenyl group of Engstrand, since both groups are known in the art for rendering anion exchange mediums hydrophobic, and since the results of the substitution would have been predictable to one of ordinary skill. Therefore, the ligand of modified Engstrand of Claim 1 is defined by formula (III) (Claims 1 and 32).
Modified Engstrand does not explicitly state the ligand in free form of Claim 1 and defined by formula (III) has an octanol-water distribution coefficient of 1.8 to 5 (Claim 1), or of 2 to 4 (Claim 3). 
Molinspiration calculates the molecular properties and bioactivity score of many different types of molecules (Page 1). Molinspiration calculates the octanol-water distribution coefficient (log P) of the ligand of formula (III) to be 2.0, which is 1.8 to 5 (Claim 1) and 2 to 4 (Claim 3), as shown on the Non Patent Literature document of formula (III) attached to the Non-Final rejection of 22 September 2017. Furthermore, the instant specification states that log P can be estimated by computer software from structure formulas of organic compounds (P6/L11-21), and the Examiner interprets Molinspiration to be a computer software capable of estimating log P from structure formulas of organic compounds.
With regard to Claims 12 and 13, Engstrand discloses wherein the immobilized separation ligands are immobilized on the support via a spacer, as defined in formula (VI) (Claim 12), wherein the spacer comprises a chain of 2-8 carbon atoms, optionally interrupted by and/or ending in one or more ether groups and optionally substituted by one or more hydroxyl groups (Claim 13) (Figure 1, [0017], Figure 1 shows wherein the immobilized separation ligands are immobilized on the support via a linker (spacer); Figure 1 shows the linker comprises a chain of 3 carbon atoms, substituted by a hydroxyl group).
With regard to Claim 14, Engstrand discloses wherein the support comprises particles, such as porous particles (Abstract, the ligands are coupled to a porous support, such as particles).
With regard to Claim 35, the separation matrix of Engstrand according to the claimed formula (III) is capable of having an antibody yield of at least 90% according to the instant specification, Tables 1 and 2, for Ligand 14.3 under the conditions specified.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Applicant argues that the rejection is traversed and should be withdrawn in view of the foregoing amendment.
In response, Applicant’s amendment to Claim 1 is the subject matter of now canceled Claim 2, directed to the plurality of separation ligands immobilized on a support via the amine group of formula (I). However, Claim 2 was rejected over Engstrand in view of Dromard or Johannsen, as evidenced by Molinspiration in the Final Office Action dated 24 June 2020, and the newly amended Claim 1 is also rejected by this combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777